OPINION
This is a motion to dismiss an appeal taken from a judgment and from an order denying a new trial in the divorce action of U.A. Garred, Plaintiff, v. Elizabeth H. Garred, Defendant.
After consideration of the entire record, the motion to dismiss the appeal from the order must be sustained for the following reason: The record on appeal contains no bill of exceptions settled and allowed by the judge or court or by stipulation of the parties within the time required by the statute, or at all. Stats. 1923, p. 163, c. 97. See Barbash v. Pitt, 48 Nev. 108, 227 P. 1018, 233 P. 844, 236 P. 1101; Shirk v. Palmer, 48 Nev. 451, 232 P. 1083, 236 P. 678, 239 P. 1000; Water Co. of *Page 336 
Tonopah v. Tonopah Belmont Development Co., 49 Nev. 172,241 P. 1079; Markwell v. Gray, 50 Nev. 427, 265 P. 705.
Finding no error upon the face of the judgment roll, the judgment appealed from is sustained.